Citation Nr: 0840113	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial higher rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to an increased rating for recurrent low back 
pain with sacroilitis on the right and degenerative changes, 
currently rated as 20 percent disabling. 

3.  Entitlement to service connection for melanoma. 

4.  Entitlement to service connection for metastatic cancer 
of the lymph node.

5.  Entitlement to service connection for right foot 
disability.

6.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 21 years of active duty service ending 
with his retirement in January 1985.
 
The issue of a higher initial rating for PTSD comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2007 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD.  A notice of disagreement was received 
in September 2007, a statement of the case was issued in 
November 2007, and a substantive appeal was received in 
January 2008.  

The remaining issues on appeal come before the Board on 
appeal from a June 2004  rating decision by the RO.  A notice 
of disagreement was received in August 2004, a statement of 
the case was issued in September 2005, and a substantive 
appeal was received in October 2005.  

A Board hearing at the local RO was held in July 2008.  
Additional evidence was submitted at the hearing.  In an 
attached statement, the veteran waived RO consideration of 
this evidence. 

The issues of entitlement to service connection for melanoma, 
metastatic cancer of the lymph node, right foot disability 
and bilateral knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD results in a 
disability picture which more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity, but without deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships.

2.  The veteran's service-connected recurrent low back pain 
with sacroilitis on the right and degenerative changes is 
manifested by subjective complaints of pain and objective 
findings of limitation of motion, but not forward flexion 
limited to 30 degrees or less; ankylosis; or incapacitating 
episodes of at least four weeks over the past 12 months.  
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation of 50 percent (but no higher) for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
recurrent low back pain with sacroilitis on the right and 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for PTSD 
is a downstream issue from that of service connection (for 
which a VCAA letter was duly sent in April 2004), another 
VCAA notice is not required.  See Hartman v. Nicholson, 483 
F.3d 1311, 1314-15 (Fed. Cir. 2007); 73 Fed. Reg. 23,353 - 
23, 356 (Apr. 30. 2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3)).  See also Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).  

With respect to the issue of an increased rating for low back 
disability, the record shows that in April 2004 and August 
2007 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.   In May 2008, the veteran was 
sent a notice in compliance with Vazquez-Flores.  
 
However, even though the May 2008 letter addressed the 
requirements for PTSD, the Board believes that the nature of 
that issue is somewhat different from the situation addressed 
in Vazquez-Flores in that it involves the issue of a higher 
initial rating, not a claim for an increased rating.  In 
Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the 
issue of PTSD currently now on appeal to the Board. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2004, which was prior to the 
June 2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that subsequent VCAA notices were provided after 
the initial decision.  However, the deficiency in the timing 
of these notices was remedied by readjudication of the issues 
on appeal subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim for service connection, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, a 
March 2006 letter as well as the August 2007 VCAA letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records, hearing testimony and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

With respect to his PTSD and low back disabilities, the 
veteran was afforded VA examinations in May 2004, August 
2005, July 2007 and February 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examinations were adequate for 
rating purposes and the examination reports contain 
sufficient detailed information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  With respect to the 
issue of a higher initial rating for PTSD, as the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, as is the case with 
the issue of a higher rating for the veteran's low back 
disability, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Post-Traumatic Stress Disorder

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  The veteran's service-connected PTSD has 
been rated by the RO under the provisions of Diagnostic Code 
9411.  Under the criteria for PTSD, as set forth at 38 C.F.R. 
§ 4.130, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).   A GAF score between 51 and 
60 is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers). 

The veteran was afforded a VA examination in August 2005.  
The claims file was reviewed.  The veteran complained of 
intrusive thoughts, flashbacks and numbing phenomenon.  The 
veteran indicated that the onset was September 2001.  
Symptoms at that time included going to bed, unable to get 
thoughts of Vietnam off his mind and waking up in the middle 
of the night with nightmares or thinking about it.  He 
described particularly intrusive thought of soldiers in his 
platoon who were killed in Vietnam.  The veteran did indicate 
that as long as he kept moving physically, he had less 
intrusive thoughts.  The veteran also demonstrated avoidance 
behavior in that he moved from Washington, D.C. to avoid news 
of Iraq and Afghanistan.  The veteran reported that his 
symptoms over the past year have included increased 
vigilance, irritability, depression and weight gain.  He had 
also been avoiding crowds more and more and had problems 
tolerating being around people.  The symptoms have increased 
in frequency and severity over the past three years.  He had 
not had any remission or any capacity for adjustment during 
this period.  The veteran's employment history includes long 
term employment with retirement from the Army and secondarily 
working for the Department of Defense with the longest job 
lasting 20 years.  Current relationships and family consisted 
of involvement with his wife, children and grandchildren.  
The veteran was close to his oldest sister and got along with 
everyone in his immediate family except for some difficulty 
with one brother-in-law who was a conscientious objector.  
The veteran reported that he tried to keep himself busy and 
did all kinds of tasks to keep him occupied, but little 
purely for leisure.  There was no acknowledged dependence on 
any substance.  The veteran did not have a history of 
violence against himself or others.  In summary, the 
veteran's current psychosocial functioning can be described 
as impaired by intrusive thoughts, numbing and arousal 
symptoms, and he was currently moderately impaired.  His 
current occupational functioning was also moderately impaired 
due to intrusive thoughts, numbing and arousal symptoms.  The 
veteran had mild to moderate amnesia for events surrounding 
his Vietnam service.  He had impaired sleeping to a moderate 
degrees, not only with delayed sleep onset, but also with 
nightmares almost every other night.  Concentration was 
moderately impaired.  In sum, symptoms included intrusive 
recollections, dreams, flashbacks, numbing phenomenon, also 
restricted affect, and limited interests.  Impaired 
psychosocial functions stemming from this symptoms included 
avoidance and numbing behaviors, restricted affect and 
foreshortened future, which impaired his ability to socialize 
with those whom he loved and develop new relationships. 

On mental status examination, the veteran was casually 
dressed, but crisply groomed and dressed.  He was polite and 
his speech was appropriately articulated, fluent and of 
normal rate, volume and  prosody.  The veteran described his 
mood as worried, which was consistent with the overall 
affect.  In general, the veteran's affect was constricted, 
but demonstrated some anxiety.  The veteran did not appear 
depressed or labile.  The veteran was oriented to person, 
place, time and situation.  Intelligence was not formally 
tested, but based on history, educations achievement and 
current language skills, it was estimated to be average.  The 
veteran did reveal some acute suicidality without plans or 
intent.  The veteran did manifest paranoid ideation with 
sense of needing to remain hypervigilant.  However, the 
veteran did not manifest ritualistic behavior.  He did 
describe acute onset of panic attacks without agoraphobia, 
although there were some symptoms of agoraphobia developing.  
He reported feeling as if something bad was going to happen 
all of a sudden, and having chest pain, racing heart and 
feeling very excited.  He indicated that he had more dislike 
of crowds as time goes on.  The veteran did not describe 
impaired impulse control.  Thought processes were goal 
directed, logical and coherent.  There were no signs of 
psychosis during the examination.  There were no 
hallucinations, delusions or ideas of reference.  Judgment 
for hypothetical situations was intact.  The veteran's 
insight into his current situation was apparent.  Serial 7s 
to 51 were performed by the veteran with zero error.  The 
veteran could spell backwards and was able to give correct 
change for a $2.70 purchase use a $5 bill.  The veteran could 
complete a simple three-step task.  Remote memory was intact.  
Short term memory was impaired for three items at five 
minutes, though he did recall two items immediately, and the 
third with a semantic cue.  The diagnosis was PTSD, chronic, 
with delayed onset.  A GAF score of 49 was given.  The 
examiner opined that the veteran's psychosocial functional 
status and quality of life following military trauma exposure 
were impaired by symptoms of PTSD.  These symptoms included 
impairment in self care, family role functioning, social 
relationships, recreational and pleasurable pursuits and 
overall quality of life.  The prognosis for improvement was 
considered to be poor.  

The veteran was afforded another VA examination in February 
2008.  The claims file was again reviewed.  The veteran 
recalled that his symptoms increased after the terrorist 
attack in September 2001.  He reported intrusive 
recollections of military trauma.  He felt that he was more 
socially isolated in order to reduce hyperarousal symptoms.  
He continued to have difficulty initiating and maintaining 
sleep.  He described himself as more irritable since last 
examination.  He complained of poor concentration and 
difficulty completing complex tasks.  He indicated that he 
felt he must be on his guard for danger, which caused 
fatigue.  He complained of an exaggerated startled response 
that was severely impairing in that he was petrified in a 
thunderstorm.  He avoided crowded places, and watching the 
news.  He had flashbacks and nightmares.  He had lost 
interest in significant life activities and interacted less 
in social situations.  He described extreme alienation from 
people and that he preferred to be alone.  The veteran 
reported two panic attacks since the last examination.  He 
also described passive suicidal ideation since the last 
examination, but denied any suicide attempts.  He also denied 
any suicidal or homicidal ideation.  He described symptoms of 
depression, fatigue and low motivation.  Lastly, he reported 
that his psychosocial adjustment since the last examination 
was severely impaired from a social and occupational 
viewpoint.  The veteran was currently not employed.  He 
stated that he has a limited capacity to engage in active 
employment because of difficulties working with other people.  
He did do woodworking crafts and attended approximately 13 
craft shows a year where he sold some of his crafts.  His 
current relationships included his wife, children and 
grandchildren.  He described emotional distancing from his 
family.  His recreational activities were confined to his 
woodworking.  The veteran denied any episodes of violence or 
assaultiveness and suicide attempts.  The examiner noted that 
the veteran's psychosocial and occupational functioning could 
be described as severely impaired from a social and 
occupational viewpoint.  

On mental status examination, the veteran was dressed 
casually and to season.  His grooming and hygiene were 
intact.  His eye contact was avoidant.  His speech was fluent 
and articulate.  He spoke at an adequate rate and tone.  He 
described his mood as apprehensive.  The veteran was oriented 
to person, place, time and situation.  The veteran described 
insomnia, irritability, poor concentration, hypervigilance 
and exaggerated startled response.  The veteran manifested 
mild ritualistic behaviors in that he was compulsive about 
keeping doors closed.  He did not manifest paranoid ideation.  
The examiner noted that the veteran's panic attacks had not 
been clinically observed in any of his progress notes.  The 
veteran described impaired impulse control and becoming more 
isolated.   Thought processes were goal directed, logical and 
coherent.  There were no signs of psychosis, hallucinations 
of delusions.  Judgment and insight were intact.  Remote 
memory was intact and short term memory was intact for three 
out of three items.  The examiner found severe impairment 
from an occupational and social functioning viewpoint. The 
GAF score was 50, which the examiner noted represented 
serious symptoms including depressed moods and suicidal 
ideations since the last examination.  

VA treatment records have also been reviewed and associated 
with the claims file. 
An August 2004 VA treatment record showed that the veteran 
experienced recurrent intrusive thoughts at least monthly and 
occasional dreams and flashbacks.  The veteran also had some 
inability to remember aspects of the trauma.  His arousal 
symptoms were irritability and increased vigilance.  The 
veteran did not complain of suicidal or homicidal ideation.  
His GAF score was 60.  A follow up record showed that the 
veteran had exaggerated startled response, but denied 
generalized anxiety.  His GAF was between 60 and 65.  A March 
2005 VA record showed that the veteran continued to have 
flashbacks and nightmares.  Loud noises bothered him, but he 
denied suicidal or homicidal ideation.  In September 2005 and 
January 2006, the veteran complained of the same symptoms.  
However, he was alert and oriented.  His mood was dysthymic, 
but pleasant.  His affect was restricted.  His thoughts were 
goal directed and speech was normal rate and tone.  The 
veteran had good eye contact and dressed appropriately for 
the season.  Judgment and insight were adequate.  The veteran 
denied psychosis and suicidal or homicidal ideation.  A GAF 
of 60 was again given.  In June 2006, the veteran reported 
feeling more depressed, anxious and stressed at times.  The 
veteran had good eye contact, normal speech, coherent thought 
process, fair insight and judgment, and grossly intact 
memory.  The veteran denied suicidal and homicidal ideation 
and psychosis.  His GAF was 55.  Follow up VA treatment 
records continued to show the same symptoms.  

In a June 2007 PTSD intake, the veteran reported re-
experiencing phenomenon on a daily basis, including moderate 
intrusive recollections and flashbacks.  The veteran also 
described avoidance of activities.  His ability to interact 
in social situation and participate in group activities has 
been limited to a moderate extent.  The veteran had mild to 
moderate amnesia for events surrounding his Vietnam service.  
Mental status examination showed that the veteran was 
casually dressed, neatly groomed.  The veteran was open and 
cooperative, but the examiner felt that veteran was 
minimizing his symptoms.  His affect was full and his mood 
was angry.  The veteran denied suicidal ideation, but had 
occasional homicidal ideation towards son-in-law, but denied 
plan or intent.  Thought processes were coherent and logical.  
There was no evidence of formal thought disorder or 
hallucinations.  He was alert and oriented and judgment and 
insight were good.  The GAF score was 50.  A follow up 
September 2007 treatment record showed that the veteran had 
poor concentration, but speech was normal; he was oriented 
times four; thought process was coherent; judgment and 
insight were fair; reported no hallucinations; and denied 
suicidal or homicidal ideation.  GAF again was 50.  A follow-
up November 2007 record reported the same symptoms as prior 
treatment records and assigned a GAF score of 52.  Moreover, 
a February 2008 record showed that the veteran made good eye 
contact, was appropriately dressed and groomed, and was 
friendly and cooperative.  His speech was normal.  Thought 
processes were linear, logical and goal directed.  Thought 
content was without suicidal/homicidal ideation or perceptual 
abnormalities.  There were no obvious delusions and 
insight/judgment was intact.  His GAF score was 58.  Another 
February 2008 record indicated that it appeared that the 
veteran had a pattern of minimizing his distress in response 
to self report instruments.  Most recently, a July 2008 
record showed that the veteran was appropriately, casually 
dressed with good grooming and hygiene.  He was alert, 
coherent and communicative.  His reported mood was antsy, and 
his affect appeared to be mildly anxious and frustrated.  
Thought processes and speech were intact.  The veteran was 
negative for suicidal and homicidal ideation.  There were no 
hallucinations.  His GAF score was 50.  

At the July 2008 hearing, the veteran reported that he no 
longer liked to do things or go places.  He stated that he 
did not like to do anything anymore.  

The Board has carefully reviewed the evidence pertinent to 
the severity of the veteran's PTSD.  It is clear that the 
PTSD results in occupational and social impairment.  However, 
it appears that most of the clinically documented symptoms 
are included in the regulatory criteria for the current 30 
percent rating.  For example, the documented anxiety, 
depressed mood, and chronic sleep impairment are all listed 
under Code 9411 for a 30 percent rating.  Moreover, it 
appears that the reported panic attacks are no more frequent 
than weekly.  Medical reports also show routine self-care.  
Looking to the criteria for the next higher rating of 50 
percent, there is some evidence in the record of flattened 
affect, and the veteran has claimed some difficulty with work 
relationships due to his desire to be alone.  There is also 
some evidence of at least some impairment of judgment.  Other 
symptoms listed for a 50 percent rating do not appear to be 
documented. 

The Board in reviewing the evidence is unable to find that 
there is a clear showing that the criteria for a 50 percent 
rating have been met.  Nevertheless, the legal standard which 
governs the determination in such a case only requires a 
state of equipoise of the positive and the negative evidence 
for the veteran to prevail.  The Board finds it significant 
that there are comments by medical personnel to the effect 
that they suspect the veteran may be minimizing his symptoms.  
This suggests to the Board that the examiners believed, at 
least to some degree, that the clinical evidence may portray 
a somewhat less severe PTSD disability picture than is 
actually experienced by the veteran.  This seems to be 
consistent with the reported GAF scores.  For these reasons, 
the Board concludes in this particular case that it is at 
least as likely as not that the PTSD impairment falls within 
the criteria for a 50 percent rating.  In such a case, the 
benefit of the doubt is afforded the veteran.  38 U.S.C.A. 
§ 5107(b).  Also resolving all reasonable doubt in the 
veteran's favor, the Board finds that a 50 percent rating is 
warranted for the entire period contemplated by this appeal; 
that is, from December 19, 2003.  Fenderson.  

The Board further finds, however, that the clear 
preponderance of the evidence is against assignment of a 
rating in excess of 50 percent at any time from December 19, 
2003. While the veteran reported two instances of suicidal 
ideation at the most recent examination, both the VA 
examinations and all the VA treatment reports showed no 
evidence of suicidal ideation.  Moreover, there is no 
persuasive evidence of obsessional rituals which interfere 
with routine activities, nor is there illogical, obscure or 
irrelevant speech.  Other listed symptoms for the next higher 
rating of 70 percent are also not demonstrated, such as 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene.  Although the veteran has 
reported some emotional distancing from his family, it 
otherwise appears that he is maintaining effective 
relationships with his wife, children and grandchildren.  

The Board recognizes that the most recent VA examiner 
described the veteran as severely impaired in social and 
occupational functioning and the veteran has been assigned 
GAF scores between 41 and 50 on numerous occasions, which is 
indicative of serious symptoms.  Nevertheless, the Board 
notes that a GAF score reflects merely an examiner's opinion 
of functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet.App. 266, 267 
(1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).   The 
GAF scores represent serious symptoms such as suicidal 
ideation and severe obsessional rituals, which as discussed 
above, the veteran has not exhibited.  Despite the GAF score 
assigned and the examiner's general statements, in the 
Board's view, the demonstrated symptomatology does not 
persuasively show that the regulatory criteria for a rating 
in excess of 50 percent have been met.  Under the 
circumstances, the Board must conclude that the degree of 
PTSD impairment would be adequately contemplated by the 50 
percent rating which is being granted in this decision.  A 
higher rating is not warranted.   

Recurrent Low Back Pain with Sacroilitis on the Right and 
Degenerative Changes

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  The veteran filed his 
current claim for a higher rating in December 2003.  Thus, 
the Board must determine whether a higher rating is warranted 
under the new general rating formula for diseases and 
injuries of the spine, which provides for the disability 
ratings under Diagnostic Codes 5235 to 5243, unless the 
disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.   Note 1 states that an 
incapacitating episode is a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran was afforded a VA examination in May 2004.  The 
examiner noted that electronic medical records were available 
for review, but no military records were available.  The 
veteran complained of daily back pain, which was a dull ache 
in the low back at the waist.  The pain was a 5 to 6 out of 
10.  The veteran reported flare-ups, but indicated that there 
was no radiation of the pain down his legs during flare-ups.  
Flare-ups occurred with increased activity or lifting.  The 
pain would go up to 7 out of 10 and last about three hours.  
Alleviating factor was rest.  The veteran stated that there 
was no additional limitation of motion or function during 
flare-ups.  He denied and bladder, bowel or erectile 
dysfunction.  He walked unaided without the use of a cane, 
crutch or walked.  He also did not have a brace or orthotic 
device.  He denied instability or falling.  He could walk for 
about a mile before he felt he needed to rest.  He also 
indicated that he limited his activities from lifting or very 
active sports or anything that would require increased 
activity using his back as stabilizing agent.  On physical 
examination, the veteran's gait was normal on observation.  
He could heel and toe walk okay.  Range of motion was 64 
degrees flexion with some discomfort, 14 degrees extension 
with pain, 13 degrees left tilt, 20 degrees right tilt and 45 
degrees rotation both left and right.  Straight leg raising 
was 15 degrees with pulling his low back on the right and 70 
degrees on the left.  Deep tendon reflexes were equal 
bilaterally.  Sensation was intact in both lower extremities.  
The examiner noted that a recent x-ray in March 2004 revealed 
minimal degenerative changes with osteophyte formation, 
intact sacroiliac joints, no significant facet arthropathy, 
and no evidence of compression fracture or disk space.  The 
diagnosis was back strain with continuing back pain and 
degenerative changes as noted on x-ray.  

A private December 2004 MRI showed that a broad-based central 
disc protrusion with a small annular tear was noted, 
resulting in mild mass effect upon the right and left 
traversing S1 nerve roots.  Lateralizing disc bulge to the 
left was most marked, resulting in moderate left neural 
foraminal stenosis and mild mass effect upon the left L5 
dorsal root ganglion.  The central canal was borderline 
stenotic.  Further, L4-5 demonstrated diffuse disc bulge with 
mild effacement of the right and left traversing L-5 roots.  

The veteran was afforded another VA examination in July 2007.  
The claims file was not available for review, but the 
veteran's medical records were reviewed.  The veteran 
reported no history of urinary or fecal incontinence.  
However, he did report erectile dysfunction, paresthesias, 
leg or foot weakness.  Nevertheless, the examiner found that 
etiology of these symptoms was not related to the veteran's 
claimed low back disability.  The veteran also reported a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms and pain.  The veteran described moderate, constant 
pain in the middle low back.  The veteran also indicated that 
the pain radiated to the right thigh laterally.  Further, the 
veteran stated that he experienced severe flare-ups every to 
two to three weeks for one to two days.  The veteran 
estimated that he was 70 percent less functional than normal 
with flare-up.  The examiner indicated that this was not an 
examination for intervertebral disc syndrome.  The veteran 
reported using a cane and a brace.  He stated that he was 
able to walk 1/4 of a mile.   However, the examiner noted that 
the veteran recently had left knee replacement surgery, which 
also interfered with his walking.  On physical examination, 
there was no spasm, atrophy, guarding, pain with motion, 
tenderness or weakness.  The veteran's posture and head 
position were normal.  The spine was symmetrical in 
appearance.  The veteran's gait was antalgic.  Sensory 
examination was normal with the exception of a decreased 
light tough and pinprick on plantar aspect only of right 
great toe.  Reflex examination showed that knee jerk was 3+ 
bilaterally and ankle jerk was absent.  The examiner noted 
that there was no ankylosis present.  Range of motion was 65 
degrees flexion where pain began and ended; 13 degrees 
flexion where pain began and ended; 15 degrees lateral 
flexion left and right where pain began and ended; and 15 
degrees lateral rotation left and right where pain began and 
ended.  The examiner noted that there was pain after 
repetitive use, but there was no additional loss of motion on 
repetitive use.  The examiner noted that the findings of the 
March 2004 x-ray and December 2004 MRI.  The diagnosis was 
degenerative joint disease with sacroilitis.  The examiner 
noted that the veteran's back disability prevented sports and 
exercise, severely affected chores, moderately affected 
shopping, recreation, traveling, and mildly affected 
grooming.  However, there was no affect on feeding, bathing, 
dressing and toileting.  Further, when driving, the veteran 
had to stop after one hour due to back pain.  

VA treatment records also showed continuing complaints of low 
back pain.  Significantly, a July 2008 record showed that the 
veteran complained of chronic low back pain without radicular 
component.  

In his July 2008 hearing testimony, the veteran testified 
that he experienced constant pain.  He indicated that he 
cannot work in his garden because he could not bend over.  He 
also stated that he could not lift anything heavy.  He 
provided that about two to three days a week, he cannot do 
anything.  

Based on the medical evidence of record, the Board finds that 
when applying the new general rating formula to the veteran's 
low back disability, there is no competent medical evidence 
to warrant a rating in excess of 20 percent.  There has been 
no objective finding of forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent rating.  
The most limited forward flexion was 64 degrees documented at 
the May 2004 VA examination.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  In fact, the July 2007 VA 
examination found no additional loss of motion on repetitive 
use.

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months to warrant a 40 
percent rating for intervertebral disc syndrome.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability.  While the veteran has complained of pain 
radiating down to his extremities, the VA examinations did 
not find any neurological defect in either lower extremity 
related to the veteran's back disability.  At the most recent 
VA examination, the veteran reported erectile dysfunction, 
paresthesias, leg or foot weakness.  Nevertheless, the 
examiner found that etiology of these symptoms was not 
related to the veteran's claimed low back disability.  
Further, there has been no medical evidence of bladder or 
bowel dysfunction.  Thus, the Board finds that a separate 
rating is not warranted for neurological symptoms and the 
veteran's manifested symptoms associated with his low back 
disability are adequately contemplated in the current 20 
percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's service-
connected low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to a 50 percent rating for PTSD effective 
December 19, 2003, is warranted.  To this extent, the appeal 
is granted, subject to laws and regulations applicable to 
payment of VA monetary benefits.  

Entitlement to a rating in excess of 20 percent for recurrent 
low back pain with sacroilitis on the right and degenerative 
changes is not warranted.  To this extent, the appeal is 
denied. 




REMAND

The veteran is also seeking entitlement to service connection 
for melanoma and metastatic cancer of the lymph node.  Based 
on the veteran's hearing testimony, it appears that he is 
claiming that these disabilities are secondary to his 
service-connected actinic keratoses.  Under the 
circumstances, the Board finds that a VA examination should 
be afforded to the veteran to determine whether the veteran's 
melanoma and metastatic cancer of the lymph node are 
proximately due to or aggravated by the veteran's service-
connected actinic keratoses pursuant to 38 C.F.R. § 3.310.  
Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The veteran 
has also claimed that these disabilities are directly related 
to service, to include exposure to herbicides.  Thus, the VA 
examination should also determine whether the veteran's 
melanoma and metastatic cancer of the lymph node are directly 
related to service, to include exposure to herbicides.  

The present appeal also includes the issue of entitlement to 
service connection for right foot disability and bilateral 
knee disability.  The veteran has indicated that these 
disabilities are directly related to service.  Service 
treatment records showed that the veteran had a puncture to 
the right foot in November 1968.  Further, a February 1984 
report of medical history showed occasional arthralgia in 
knees with change in weather.  Post-service treatment records 
showed evidence of a current disability.  In the alternative, 
in his July 2008 hearing testimony, the veteran has also 
indicated that these disabilities are secondary to his 
service-connected low back disability.   Thus, the Board 
finds that a VA examination is also necessary to determine 
whether these disabilities are directly related to service or 
proximately due to or aggravated by the veteran's service-
connected low back disability pursuant to 38 C.F.R. § 3.310.

Lastly, the veteran has not received sufficient notice 
informing him of the information and evidence necessary to 
establish entitlement to service connection under a secondary 
theory entitlement pursuant to the VCAA.  Thus, in view of 
the need to return the case for another matter, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issues on appeal.  See also, Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 
(2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate the 
issues on appeal under a secondary 
service connection theory of entitlement. 

2.  The veteran should be scheduled for 
an appropriate VA examination with regard 
to his melanoma and metastatic cancer of 
the lymph node.  It is imperative that 
the claims files be made available to the 
examiner(s) for review in connection with 
the examination(s).  After reviewing the 
claims files and examining the veteran, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that melanoma and metastatic cancer of 
the lymph node are directly related to 
the veteran's service, to include 
exposure to herbicides?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that melanoma and metastatic cancer of 
the lymph node are proximately due to, or 
caused by, the veteran's service-
connected actinic keratoses?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that melanoma and metastatic cancer of 
the lymph node have been aggravated by 
the veteran's service-connected actinic 
keratoses?

3.  The veteran should be scheduled for 
an appropriate VA examination with regard 
to right foot disability and bilateral 
knee disability.  It is imperative that 
the claims files be made available to the 
examiner(s) for review in connection with 
the examination(s).  After reviewing the 
claims files and examining the veteran, 
the examiner should clearly delineate all 
right foot and bilateral knee 
disabilities.  Further, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any right foot disability or 
bilateral knee disability are directly 
related to the veteran's service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any right foot disability or 
bilateral knee disability are proximately 
due to, or caused by, the veteran's 
service-connected low back disability?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any right foot disability or 
bilateral knee disability have been 
aggravated by the veteran's service-
connected low back disability?

4.  Thereafter, the service connection 
issues remaining on appeal should be 
readjudicated under both direct and 
secondary (including by aggravation) 
theories.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


